Citation Nr: 1225568	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-42 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971, and from July 1980 to August 1980, with additional service in the U.S. Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming that he has a left eye condition attributable either directly to service or as secondary to his service-connected diabetes mellitus, to include through aggravation.  In terms of direct service connection, the Veteran asserts that he incurred a left eye disorder related to his service in Vietnam, during which he served as a Combat Engineer.  In particular, he claims that he injured his left eye in a detonation.  

In furtherance of substantiating his claim, he was most recently afforded a VA examination in April 2012, which notably disclosed no diabetic retinopathy, but rather diagnoses of glaucoma, pterygium and dermatochalasis.  The examination report contains a negative opinion on whether the Veteran's left eye glaucoma and related severe visual loss were attributable to diabetes mellitus directly.  It also notes an absence of diabetic retinopathy and that the assessed dermatochalasis was a normal consequence of aging, unrelated to service.  The examination report, however, does not indicate that the claims file was reviewed and does not address the question of aggravation of any left eye disorder by service-connected diabetes mellitus.  The examination report also contains questionable account of the Veteran's history, as the Veteran has indicated (in contrast to the VA examiner's listed history) that he did indeed injure his eye in service, although this does not appear to be documented in the service treatment records. 

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

As noted above, the April 2012 VA examination does not adequately consider the claims file and the Veteran's reported history.  It likewise does not adequately address the issue of aggravation.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, the examination must be returned.  38 C.F.R. § 4.2.

Lastly, the Board notes that in a July 2010 letter, the RO informed the Veteran of the standards necessary for establishing service connection on a secondary basis and it is arguable that he has sufficiently demonstrated actual knowledge of the evidence and information necessary to substantiate a claim for service connection on a secondary basis.  However, the July 2010 notice related to claims for service connection of glaucoma and cataracts, and not specifically to a left eye disorder.  Accordingly, in an abundance of caution, the Board finds that upon remand of this matter the Veteran should be provided notice on how to substantiate a claim for a left eye condition on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate his claim for service-connection of a left eye condition on a secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of his claimed left eye condition, including glaucoma, pterygium and dermatochalasis.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

In regards to each diagnosed left eye condition, the examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred any currently diagnosed left eye condition during service?

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected diabetes mellitus caused any currently diagnosed left eye condition?

If it is determined that any diagnosed left eye condition was not caused by his service-connected diabetes mellitus, the examiner should opine whether it is at least as likely as not that any currently diagnosed left eye condition has been aggravated (that is, permanently worsened) by the service-connected diabetes mellitus beyond natural progression, and if so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not' does not mean within the realm of possibility.   Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After completion of the above to the extent possible and any additional development of the evidence that the RO may deem necessary, the RO should review the expanded record and determine if the claim can be granted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

